DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application has been given the effective filing date of 9/23/2019.

Claim Objections
Claim 9 is objected to because of the following informalities:  The number “111” should be deleted in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, 12-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (2019/0347668).

As per claim 1, Williams et al. teaches a method for managing service ticket escalation with a computing device in a computing system providing computing services to users, the computing system having multiple support tiers in a hierarchy with corresponding support [paragraphs 0009-0014] ; 
analyzing the multiple messages of the service ticket to identify an interaction pattern in the multiple messages between the user and the support entity, the interaction pattern having a sequence of words or phrases arranged in a chronological order [paragraphs 0252 and 0259]; 
determining whether the identified interaction pattern matches another interaction pattern corresponding to a previously escalated service ticket [paragraphs 0258-0260]; and 
in response to determining that the interaction pattern matches another interaction pattern corresponding to a previously escalated service ticket, modifying the accessed data of the service ticket indicating immediate escalation of the service ticket to another support tier higher than the support tier in the hierarchy of the computing system [paragraph 0264]; and 
transmitting, via a computer network, a notification of the immediate escalation of the service ticket to another support entity in the another support tier [paragraph 0245].  

As per claim 2, Williams et al. teaches the method of claim 1 wherein the another support tier corresponds to a support tier in the hierarchy to which the another service ticket was previously escalated [paragraph 0063].  

As per claim 3, Williams et al. teaches the method of claim 1 wherein determining whether the interaction pattern matches another interaction pattern includes: deriving a difference between the interaction pattern and the another interaction pattern, the difference representing a percentage of deviation between the words or phrases in the interaction pattern and those in the another interaction pattern; determining whether the derived difference is below a threshold; and in response to determining that the derived difference is below the threshold, indicating that the interaction pattern matches the another interaction pattern [paragraphs 0064-0065].  

As per claim 4, Williams et al. teaches the method of claim 1 wherein determining whether the interaction pattern matches another interaction pattern includes: deriving a difference between the interaction pattern and the another interaction pattern, the difference representing a percentage of deviation between the words or phrases in the interaction pattern and those in the another interaction pattern; determining whether the derived difference is below a threshold; and in response to determining that the derived difference is not below the threshold, indicating that the interaction pattern does not match the another interaction pattern [paragraphs 0066-0067] .  

As per claim 5, Williams et al. teaches the method of claim 1 wherein determining whether the interaction pattern matches another interaction pattern includes: deriving a difference between the interaction pattern and the another interaction pattern, the difference representing a percentage of deviation between the chronological order of the words or phrases in the interaction pattern and that in the another interaction pattern; determining whether the derived difference is below a threshold; and in response to determining that the derived difference is below the threshold, indicating that the interaction pattern matches the another interaction pattern [paragraphs 0071-0081].  

As per claim 6, Williams et al. teaches the method of claim 1 wherein determining whether the interaction pattern matches another interaction pattern includes: deriving a difference between the interaction pattern and the another interaction pattern, the difference representing a percentage of deviation between the chronological order of the words or phrases in the interaction pattern and that in the another interaction pattern; determining whether the derived difference is not below a threshold; and in response to determining that the derived difference is below the threshold, indicating that the interaction pattern does not match the another interaction pattern [paragraphs 0089-0093].  

As per claim 7, Williams et al. teaches the method of claim 1 wherein determining whether the interaction pattern matches another interaction pattern includes: deriving a difference between the interaction pattern and the another interaction pattern, the difference representing a percentage of deviation between the words or phrases and the chronological order thereof in the interaction pattern and those in the another interaction pattern; determining whether the derived difference is below a threshold; and in response to determining that the derived difference is below the threshold, indicating that the interaction pattern matches the another interaction pattern [paragraphs 0097-0101].  

As per claim 8, Williams et al. teaches the method of claim 1, further comprising: in response to determining that the interaction pattern does not match another interaction pattern corresponding to a previously escalated service ticket, receiving an update to the accessed service ticket, the update including one or more additional messages between the user and the support entity; and repeating the analyzing and determining operations of the service ticket based on the received update to the service ticket [paragraphs 0119-0123].  

As per claim 9, Williams et al. teaches the method of claim 1, further comprising: determining whether one or more of the following conditions are met by the service ticket, one of the words or phrases in the multiple messages matches a word or phrase in a preset list; a number of additional service tickets 111 reporting the same alert or support request exceeds a preset threshold; or an elapsed time of the service ticket being pending exceeds another preset threshold; and in response to determining that one or more of the foregoing conditions are met by the service ticket, performing the modifying and transmitting operations even when the interaction pattern does not match the another interaction pattern corresponding to a previously escalated service ticket [paragraphs 0100-0105] .  

As per claim 10, Williams et al. teaches a computing device for managing service ticket escalation in a computing system providing computing services to users, the computing system having multiple support tiers in a hierarchy with corresponding support entities, the computing device comprising: a processor; and a memory operatively coupled to the processor, the memory having instructions executable by the processor to cause the computing device to: retrieve, from a network datastore, data representing a service ticket corresponding to an alert or support request submitted by a user, the data of the service ticket having multiple messages exchanged between the user and a support entity of a support tier in the computing system [paragraphs 0009-0014]; 
identify, from the retrieved data of the service ticket, an interaction pattern in the multiple messages between the user and the support entity, the interaction pattern having a sequence of words or phrases arranged in a chronological order [paragraphs 0252-0259];  
 determine whether the identified interaction pattern matches another interaction pattern corresponding to a previously escalated service ticket [paragraphs 0258-0260]; and 
in response to determining that the interaction pattern matches another interaction pattern corresponding to a previously escalated service ticket, modify the accessed data of the service ticket indicating immediate escalation of the service ticket to another support tier higher than the support tier in the hierarchy of the computing system [paragraph 0264]; and 
transmit, via a computer network, a notification of the immediate escalation of the service ticket to another support entity in the another support tier [paragraph 0245].
  
As per claim 11, Williams et al. teaches the computing device of claim 10 wherein the another support tier corresponds to a support tier in the hierarchy to which the another service ticket was previously escalated, and wherein the hierarchy includes an intermediate support tier between the support tier and the another support tier [paragraphs 0110-0118].  

As per claim 14, Williams et al. teaches the computing device of claim 10 wherein the memory includes additional instructions executable by the processor to cause the computing device to: in response to determining that the interaction pattern does not match another interaction pattern corresponding to a previously escalated service ticket, receive an update to the accessed service ticket, the update including one or more additional messages between the user and the support entity; and repeat the analyzing and determining operations of the service ticket based on the received update to the service ticket [paragraphs 0140-0142].  

As per claim 15, Williams et al. teaches the computing device of claim 10 wherein the memory includes additional instructions executable by the processor to cause the computing device to: determine whether one or more of the following conditions are met by the service ticket, one of the words or phrases in the multiple messages matches a word or phrase in a preset list; a number of additional service tickets reporting the same alert or support request exceeds a preset threshold; or an elapsed time of the service ticket being pending exceeds another preset threshold; and in response to determining that one or more of the foregoing conditions are met by the service ticket, perform the modifying and transmitting operations even when the interaction pattern does not match the another interaction pattern corresponding to a previously escalated service ticket [paragraphs 0122-0125].  

As per claim 16, Williams et al. teaches a method for managing service ticket escalation with a computing device in a computing system providing computing services to users, the computing system having multiple support tiers in a hierarchy with corresponding support entities, the method comprising: performing an analysis of a service ticket corresponding to an alert or support request submitted by a user, the service ticket having data representing multiple messages exchanged between the user and a support entity of a support tier in the computing system [paragraphs 0009-0014]; 
based on the performed analysis, identifying an interaction pattern in the multiple messages between the user and the support entity, the interaction pattern having a sequence of words or phrases arranged in a chronological order [paragraphs 0252 and 0259]; 
determining whether the identified interaction pattern matches one or more interaction patterns corresponding to previously escalated service tickets [paragraphs 00258-0260]; and 
in response to determining that the interaction pattern matches one of the one or more interaction patterns corresponding to previously escalated service tickets, modifying the data of the service ticket indicating immediate escalation of the service ticket to another support tier higher than the support tier in the hierarchy [paragraph 0264], thereby triggering a notification of the immediate escalation of the service ticket to another support entity in the another support tier [paragraph 0245].  

Claims 12-13 and 17-20 have similar limitations as to the rejected claims above therefore, they are being rejected under the same rationale.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444